Citation Nr: 1028168	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea with 
insomnia.

3.  Entitlement to service connection for hydrocele of the male 
organ with erectile dysfunction. 

4.  Entitlement to service connection for traumatic brain injury 
with memory loss.

5.  Entitlement to service connection for low back disability 
with degenerative joint disease and sciatica (low back 
disability).

6.  Entitlement to service connection for pelvic, thoracic and 
lumbar segmental dysfunction.

7.  Entitlement to service connection for bone spur of the right 
elbow.

8.  Entitlement to service connection for a disability manifested 
by muscle spasms on the right side, to include a seizure 
disorder.

9.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother 


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 
2004 and from March 2005 to May 2008.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

The Veteran and his mother testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO in March 
2010, and a copy of the hearing transcript is of record.  It was 
noted at the hearing that the Veteran was withdrawing the issues 
of service connection for hearing loss and skin conditions 
involving lichen simplex chronicus and pseudofolliculitis.  
Consequently, these issues are no longer part of the Veteran's 
appeal.
The Board has combined the issues of service connection for 
traumatic brain injury and for memory loss because the memory 
loss is claimed to be due to the traumatic brain injury; 
similarly, the issues of service connection for low back 
disability with degenerative joint disease and for sciatica have 
been combined because the Veteran contends that his sciatica 
results from his low back disorder.

VA treatment records through March 2010 were added to the claims 
in March 2010, which is after the most recent Supplemental 
Statement of the Case, and there is a March 2010 waiver of RO 
review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 (2009).  

For reasons discussed hereinbelow, the issues of entitlement to 
service connection for a psychiatric disability, to include PTSD; 
sleep apnea with insomnia; low back disability; a disability 
manifested by muscle spasms on the right, to include a seizure 
disorder; and segmental dysfunction of the pelvis, thoracic and 
lumbar spine are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has intermittent hydrocele of the male organ with 
erectile dysfunction that is due to an event or incident of his 
active service.

2.  The Veteran does not have traumatic brain injury with memory 
loss that is due to an event or incident of his active service.

3.  The Veteran does not have a bone spur of the right elbow that 
is due to an event or incident of his active service.

4.  The Veteran does not have residuals of pneumonia that are due 
to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  Hydrocele of the male organ with erectile dysfunction was 
incurred during active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Traumatic brain injury with memory loss was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A bone spur of the right elbow was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Residuals of pneumonia were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran letters in March and April 2008, prior to 
adjudication, which informed him of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the April 2008 
letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the March 2008 letter, and again in February 2009, 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA examination 
reports on file dated in April and May 2008.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his March 
2010 travel board hearing.  The Board additionally finds that 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  




Law and Regulations

The Veteran seeks service connection for multiple disorders.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

Hydrocele with Erectile Dysfunction

The Veteran has contended, including at his March 2010, hearing 
that he incurred hydrocele of the male organ with erectile 
dysfunction as a result of service.

The Veteran's service treatment records reveal notations of the 
Veteran's problems that include hydrocele of the male organ and 
male infertility; he had hernia surgery in December 2007.  

It was noted on VA general evaluation in May 2008 that the 
Veteran had had hydrocele/hernia surgically repaired and that he 
did not meet the criteria for impotence.  It was reported on VA 
treatment records for September 2009 that he had small bilateral 
hydoceles.  When examined in January 2010, there were no 
hydroceles palpable; the impression was left intermittent 
hydrocele, no problem with erections.

The Veteran testified at his March 2010 travel board hearing 
before the undersigned Veterans Law Judge that he has a hydrocele 
of the male organ with an inability to have an orgasm due to 
service that continues to affect him.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran asserts that he currently has a hydrocele of 
the male organ with erectile dysfunction that began in service.  
Although the Veteran, as a layman, is not competent to provide 
evidence requiring medical knowledge and training, such as a 
diagnosis or an etiological opinion, he is competent to provide 
evidence of his observable symptoms.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See also 38 C.F.R. § 3.159(a)(2); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence).

As noted above, there are notations in service of hydrocele of 
the male organ and infertility.  There is also the postservice 
notation of hydroceles and a diagnosis of left intermittent 
hydrocele.

The Board finds that the evidence reasonably shows that the 
Veteran has intermittent hydrocele of the male organ with 
erectile dysfunction involving an inability to reach orgasm that 
began in service and that there has been continuation of 
symptomatology ever since service.  In this case, the Board finds 
the Veteran's assertions regarding the continuity of his symptoms 
since service to be credible and corroborated by competent 
medical evidence.  Consequently, service connection for hydrocele 
of the male organ with erectile dysfunction is granted.

Traumatic Brain Injury with Memory Loss

The Veteran has contended, including at his March 2010 hearing, 
that he incurred traumatic brain injury with memory loss as a 
result of suffering a concussion in a fall off of the back of a 
truck while lifting ammunition in 2006.  The Veteran testified 
that he has headaches, memory loss, slurred speech, 
lightheadedness, and blurred vision occasionally. 

His service treatment records do not contain any complaints or 
findings of a fall resulting in a brain injury or of memory loss.  
He incurred a laceration of the head in June 1994 when he reached 
for something in his locker and the lid fell on him; he had 
sutures but did not lose consciousness and denied any 
neurological problem.  He noted on a medical history report for 
July 2007 that he had not had a head injury or memory loss.  He 
checked "yes" when asked on a medical history report in 2007 if 
he has or had a head injury, memory loss, or amnesia; he also 
noted dizziness or fainting spells, and frequent or severe 
headaches.  Although difficulty to read, it appears that the date 
of this 2007 report is the 5th or 8th of either March or August.  
According to a medical history report dated August 17, 2007, the 
Veteran's head and neurological system were normal.  A review of 
systems in October 2007 did not include any head or neurological 
abnormality; the Veteran did not have any headaches or motor, 
coordination, or balance problem.

Magnetic resonance imaging (MRI) of the brain in March 2008 and 
May 2009 were considered normal.

A VA traumatic brain injury evaluation was conducted in April 
2008.  The Veteran said that he had fallen off of the back of a 
truck while lifting a crate of ammunition and had been 
unconscious for 15 minutes.  He was unable to recall the date 
that this event occurred but assumed that it occurred in 2006 
because he was only in Iraq for one month in 2005.  He said that 
he experienced cognitive and physical symptoms immediately after 
the injury but did not receive any evaluation until about one 
year later.  His current complaints included headaches, 
dizziness, weakness, fatigue, and cognitive problems.

It was noted on examination in April 2008 that the Veteran did 
not have any sensory deficit or problem with his gait or 
coordination.  After VA examination in April 2008, which included 
review of the claims files, the examiner noted that there was no 
record of the head injury in service but that he had a noticeable 
scar of the head from surgery that occurred when the Veteran was 
six months old.  The examiner also noted a history of psychiatric 
problems since age 14, including hallucinations.  The Veteran's 
scores on neuropsychological testing were considered to be within 
the average to low range, suggesting no decline in function in 
the areas of mental processing speed, attention/working memory, 
verbal learning/memory, and verbal fluency.  He had mild 
difficulties on a test for abstract thinking, cognitive 
flexibility, and problem solving skills.  

The examiner concluded in the 15 page report that the Veteran did 
not have a cognitive disorder due to traumatic brain injury and 
did not have post-concussion syndrome.  It was noted that the 
Veteran did not report suffering a head injury until quite 
recently and did not describe any problem consistent with a 
concussion.  Although the Veteran had some difficulty with 
organization and planning on a drawing task, and had borderline 
impaired performance on another test of executive function 
skills, the clinical significance of these findings was 
considered questionable in light of his otherwise intact 
performances, statement in January 2008 suggesting no functional 
limitations secondary to cognitive issues, and lack of current 
medical evidence of a neurological condition.  See Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder).
VA treatment records dated through March 2010 do not contain any 
evidence of traumatic brain injury with memory loss.

Despite the Veteran's contention that he incurred a traumatic 
brain injury with memory loss in 2006 as a result of a fall, the 
medical evidence on file does not support this contention.  As 
noted by the VA examiner on special evaluation in April 2008, 
there is no notation of a head injury due to a fall in service 
and no evidence in service indicative of head trauma, including 
memory loss.  The Veteran indicated on a July 2007 medical 
history report that he had not had a head injury.  Although he 
indicated on a medical history report in either early March or 
August 2007 that he had had a head injury, memory loss or 
amnesia, later evaluations note his head and neurological system 
to be normal.  Moreover, the only relevant nexus opinion on file, 
in April 2008, which is based on a complete review of the claims 
files, is 15 pages long, and includes supporting rationale for 
the opinion, is against the claim.  

Because the evidence does not show a current traumatic brain 
injury with memory loss due to service, the elements required to 
warrant a grant of service connection for traumatic brain injury 
with memory loss have not been shown.  Consequently, the claim 
must be denied.

Bone Spur of the Right Elbow

The Veteran has contended, including at his March 2010 hearing, 
that he incurred a bone spur of the right elbow as a result of 
service when he lifted a rocket launcher.  He is service 
connected for residuals of a distal bicep tendon rupture of the 
right arm.

His service treatment records do not contain any complaints or 
findings of a right elbow disability, to include a bone spur.

After examination in May 2008, which included review of the 
claims files, the examiner concluded that the Veteran does not 
have a bone spur of the right elbow.  See Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder).  VA treatment records dated 
through March 2010 also do not contain any evidence of a bone 
spur of the right elbow.

Because the evidence does not show a bone spur of the right 
elbow, the elements required to warrant a grant of service 
connection for a bone spur of the right elbow have not been 
shown.  Consequently, the claim must be denied.

Residuals of Pneumonia

The Veteran has contended, including at his March 2010 hearing, 
that he incurred pneumonia in service, with continued residuals 
of pneumonia after discharge involving coughing up yellowish 
phlegm in the morning and at night.  

The Veteran's service treatment records reveal that he had 
pneumonia by X-ray in March 1994, which was noted to be 
resolving.  There are no subsequent complaints or findings in 
service attributed to pneumonia or its residuals.  

The diagnoses on VA evaluation in May 2008 included pneumonia, 
resolved.  See Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  VA treatment records dated through March 2010 do 
not contain any evidence of residuals of pneumonia.

Because the evidence does not show any current residuals of 
pneumonia, the elements required to warrant a grant of service 
connection for residuals of pneumonia have not been shown.  
Consequently, the claim must be denied.

Conclusion

The March 2010 hearing testimony of the Veteran and his mother 
and the written statements by and on behalf of the Veteran have 
been considered.  The Board notes that lay evidence in the form 
of statements is competent evidence to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. 
Nicholson, 451 F.3d. 1331.  However, the Veteran is not competent 
to establish that he has a traumatic brain injury, a bone spur, 
or residuals of pneumonia due to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  This can only be done by a qualified medical 
professional.  As a result, the Veteran's assertions that these 
disabilities are due to service do not constitute competent 
medical evidence and lack probative value.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Accordingly, 
for the reasons stated above, the claims for service connection 
for a traumatic brain injury with memory loss, a bone spur of the 
right elbow, and residuals of pneumonia must be denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for hydrocele of the male organ with erectile 
dysfunction is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Service connection for traumatic brain injury with memory loss is 
denied.  

Service connection for a bone spur of the right elbow is denied.  

Service connection for residuals of pneumonia is denied.  


REMAND

With respect to the Veteran's claim for service connection for 
low back disability, the Board finds that the nexus evidence on 
file is inconclusive.  While a May 2008 VA evaluation found no 
clinical evidence of back disability, subsequent VA treatment 
records for 2008 and 2009 reveal continued back complaints and 
there is an April 2009 notation of low back pain probably due to 
strain/sprain.  The Board also finds that the issue of service 
connection for pelvic, thoracic, and lumbar segmental dysfunction 
should be remanded for a nexus opinion, as segmental dysfunction 
was noted in service and this issue may be related to the 
Veteran's low back disability.

The Veteran testified in March 2010 that he had received 
treatment from a private physician for psychiatric disability, 
and these records are not part of the current claims files.  
Although the Veteran reported psychiatric symptomatology on 
service medical history reports, an April 2008 evaluation for 
brain trauma included the notation that he did not have 
psychiatric symptoms consistent with any psychiatric diagnosis.  
However, subsequent VA treatment reports and a December 2009 
private examiner's statement include diagnoses of adjustment 
disorder with mixed anxiety and depressed mood and major 
depressive disorder.  Consequently, the Board finds that the 
issue of service connection for a psychiatric disability, to 
include PTSD, should be remanded for a current nexus opinion.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

The issue of service connection for sleep apnea with insomnia is 
also being remanded because the current record is unclear as to 
whether the Veteran has sleep apnea due to service.  Sleep apnea 
was diagnosed on general evaluation in May 2008, and a September 
2008 sleep study was consistent with severe sleep apnea.  
However, a September 2009 electroencephalogram (EEG) was 
considered normal awake with no activation while sleeping.  

With respect to the issue of service connection for a disability 
manifested by muscle spasms on the right side, to include a 
seizure disorder, the Board notes that the Veteran complained in 
service of numbness on the right side and he testified in March 
2010 that he had had spasms or mini-stokes on the right during 
service; a seizure disorder was diagnosed in VA treatment records 
in January 2010.  Although a VA brain evaluation in April 2008 
did not find a cognitive disorder due to a traumatic brain injury 
and a May 2008 VA general evaluation did not find evidence of 
generalized muscle spasms, there is no nexus opinion on whether 
the Veteran has a seizure disorder as a result of service.

Consequently, the Board finds that additional development is 
needed prior to Board adjudication of the issues of entitlement 
to service connection for a psychiatric disability, to include 
PTSD; for sleep apnea with insomnia; for low back disability; for 
a disability manifested by muscle spasms on the right side, to 
include a seizure disorder; and for segmental dysfunction of the 
pelvis, thoracic and lumbar spine.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the exact nature and etiology of a disability.  
See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a low back disorder, a 
psychiatric disorder, segmental 
dysfunction, or a sleep disorder since 
service discharge, to include Dr. Peter 
Frohman.  

After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the Veteran will be scheduled for a VA 
examination by an appropriate health care 
provider to determine the nature and 
etiology of any low back disability, to 
include any related sciatica, and any 
pelvic, thoracic and lumbar segment 
dysfunction.  The following considerations 
will govern the examination:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and a 
copy of this remand.  

b.  The VA examiner will provide an 
opinion on whether it is at least 
as likely as not (50 percent or 
more probability) that the Veteran 
has low back disability, to include 
any related sciatica and any 
pelvic, thoracic and lumbar segment 
dysfunction, due to service.  

c.  In all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify the reasons for 
this opinion, to determine whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative, and to 
obtain such evidence.

3.  The Veteran will also be scheduled for 
a VA examination by an appropriate health 
care provider to determine the nature and 
etiology of any psychiatric disability.  
The following considerations will govern 
the examination:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and a 
copy of this remand.  

b.  The VA examiner will provide an 
opinion on whether the Veteran has 
a psychiatric disability, to 
include PTSD, that is at least as 
likely as not (50 percent or more 
probability) due to service.  If 
the examiner diagnoses the Veteran 
as having PTSD, the examiner should 
indicate the stressor(s) underlying 
that diagnosis.

c.  In all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify the reasons for 
this opinion, to determine whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative, and to 
obtain such evidence.

4.  The Veteran will be scheduled for a VA 
examination by an appropriate health care 
provider to determine the etiology of any 
sleep apnea with insomnia.  The following 
considerations will govern the 
examination:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and a 
copy of this remand.  

b.  The VA examiner will provide an 
opinion on whether it is at least 
as likely as not that the Veteran 
has sleep apnea with insomnia due 
to service.  

c.  In all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify the reasons for 
this opinion, to determine whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative, and to 
obtain such evidence.

5.  The Veteran will also be scheduled for 
a VA examination by an appropriate health 
care provider to determine the etiology of 
any seizure disorder.  The following 
considerations will govern the 
examination:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and a 
copy of this remand.  

b.  The VA examiner will provide an 
opinion on whether it is at least 
as likely as not that the Veteran 
has a seizure disorder due to 
service.  

c.  In all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify the reasons for 
this opinion, to determine whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative, and to 
obtain such evidence.

6.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  After the above has been completed, the 
AMC/RO will review the claims files and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

8.  Thereafter, the AMC/RO will consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
service connection for a low back 
disability; for pelvic, thoracic, and 
lumbar segment dysfunction; for a 
psychiatric disability, to include PTSD; 
for a disability manifested by spasms on 
the right side, to include a seizure 
disorder; and for sleep apnea with 
insomnia.  If any of the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case will be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


